STATE OF MICHIGAN

                          COURT OF APPEALS



MORGAN MUDGE and KIRA MUDGE,                                    UNPUBLISHED
                                                                May 8, 2018
              Plaintiffs/Counter-defendants-
              Appellees,

v                                                               No. 337360
                                                                Livingston Circuit Court
RADZWION HOLDINGS, INC doing business as                        LC No. 15-028588-CB
TRG CONSTRUCTION SERVICES,

              Defendant/Counter-plaintiff-
              Appellant.


Before: SHAPIRO, P.J., and M. J. KELLY and O’BRIEN, JJ.

PER CURIAM.

        Defendant, Radzwion Holdings, LLC, doing business as TRG Construction Services,
appeals by leave granted1 the trial court’s order denying its motion to quash or modify a
subpoena issued by plaintiffs, Morgan and Kira Mudge, following the entry of a judgment in
their favor. For the reasons stated in this opinion, we reverse.

                                      I. BASIC FACTS

        In the proceedings below, Radzwion Holdings contended that the subpoena should be
quashed or modified because it sought personal information relating to Brandon Radzwion, who
is the sole member of the defendant LLC. Radzwion Holdings asserted that its corporate veil
had not been pierced and because Radzwion was not a judgment debtor, the information relating
to Radzwion’s personal assets was not subject to discovery. The trial court, relying on
Gallagher v Persha, 315 Mich. App. 647; 891 NW2d 505 (2016), concluded that the Mudges
could seek Radzwion’s personal information in order to determine whether the corporate veil
could be pierced. This appeal follows.




1
 Mudge v Radzwion Holdings, LLC, unpublished order of the Court of Appeals, entered August
14, 2017 (Docket No. 337360).


                                               -1-
                                    II. MOTION TO QUASH

                                 A. STANDARD OF REVIEW

       Radzwion Holdings argues that the court abused its discretion by denying its motion to
quash or modify the subpoena. We review for an abuse of discretion a trial court’s decision on
whether to quash a subpoena. Fette v Peters Const Co, 310 Mich. App. 535, 547; 871 NW2d 877
(2015). An abuse of discretion occurs when a court “chooses an outcome that falls outside the
range of reasonable and principled outcomes.” Id. A trial court abuses its discretion when it
inappropriately applies the law. Thomas M Cooley Law Sch v Doe 1, 300 Mich. App. 245, 263;
833 NW2d 331 (2013).

                                         B. ANALYSIS

        Michigan law respects the corporate form, and the courts generally recognize and enforce
separate corporate entities. Gallagher, 315 Mich. App. at 653-654. Business entities are
generally treated as legal entities that are distinct from their shareholders, even where just one
person owns all of the corporation’s stock. Foodland Distributors v Al-Naimi, 220 Mich. App.
453, 456; 559 NW2d 379 (1996). A member or manager of an LLC is generally not liable for
the acts, debts, or obligations of the LLC. Duray Dev LLC v Perrin, 288 Mich. App. 143, 151;
792 NW2d 749 (2010); MCL 450.4501(4). However, the courts may ignore the legal fiction of
an LLC if it is used to avoid liability. Florence Cement Co v Vettraino, 292 Mich. App. 461, 469;
807 NW2d 917 (2011). When the legal form of a business is abused, it will be pierced to allow
creditors to satisfy payment of corporate debt from a responsible corporate member. Gallagher,
315 Mich. App. at 654. Piercing the corporate veil is an equitable remedy, which is used
sparingly to remedy injustices that would otherwise not be cured in those situations where the
corporate form has been used to avoid legal responsibilities. Id. It is a remedy, not a separate
cause of action. Id. “In order for a court to order a corporate veil to be pierced, the corporate
entity (1) must be a mere instrumentality of another individual or entity, (2) must have been used
to commit a wrong or fraud, and (3) there must have been an unjust injury or loss to the
plaintiff.” Florence Cement Co, 292 Mich. App. at 469.

        Here, relying on Gallagher, the trial court concluded that the discovery request against
Radzwion was proper despite the fact that he was not a party to the judgment and despite the fact
that Radzwion Holdings’s corporate veil had not been pierced. However, this case is actually
governed by Green v Ziegelman, 282 Mich. App. 292, 303-304; 767 NW2d 660 (2009). In Green,
the plaintiffs sued two corporations and the sole shareholder of both; however, the judgment was
entered solely against one of the corporations. Id. at 293-294. The plaintiffs sought financial
information from the corporation, and, based on the information received, they contended that
there was a basis for piercing the corporation’s corporate veil and holding the sole shareholder
personally liable. Id. at 297-298. The trial court agreed and entered an order making the sole
shareholder personally liable for the amount of the judgment against the corporation. Id. at 297.

         The defendants appealed, challenging the entry of the judgment against the shareholder.
Id. at 299. This Court held that the plaintiffs could not utilize a proceeding supplementary to the
initial judgment to obtain a judgment holding the shareholder personally liable where there was
no underlying arbitration award or judgment against him. Id. This was because the provision of

                                                -2-
the statute upon which the plaintiffs relied, MCL 600.6104(5), permitted a judge to “[m]ake any
order” that seemed appropriate in regard to “carrying out the full intent and purpose of these
provisions subject to any nonexempt assets of any judgment debtor to the satisfaction of any
judgment against the judgment debtor.” Id. at 303, quoting MCL 600.6104(5). The shareholder,
however, was not a judgment debtor on the judgment arising from the breach of the agreement,
and instead, the corporation was the sole judgment debtor. Id. Thus, “[t]he circuit court
essentially used a proceeding supplementary to judgment to enter an additional judgment against
a party not previously subject to a judgment on the claim at issue,” and because that was
improper, this Court vacated the judgment against the shareholder. Id. at 303-304.

        Applying the holding from Green to this case, it is clear that the trial court lacked
authority to order Radzwion to release his personal information to the Mudges. Radzwion was
not a named party in the underlying lawsuit and he is not a judgment debtor. Thus, by ordering
Radzwion to release his personal information, the court was essentially using a proceeding
supplementary to judgment to enter an order against a non-judgment debtor, despite that action
being prohibited by Green.

       Furthermore, Gallagher does not permit a trial court to enter judgment against a non-
judgment-debtor in a proceeding supplemental to judgment. Rather, it answers the unanswered
question from Green: whether an independent claim can be brought against the individual to hold
him or her personally liable for the judgment against the individual’s corporation or other
business entity. See Green, 282 Mich. App. at 305 n 7.

        In Gallagher, the plaintiffs first brought suit against a corporation and its sole
shareholder, but only obtained a judgment against the corporation. Gallagher, 315 Mich. App. at
651. The case against the shareholder was dismissed without prejudice. Id. About two years
later, the plaintiffs brought suit against the shareholder, raising claims for fraud,
misrepresentation, and breach of fiduciary duty; the plaintiffs also sought to pierce the corporate
veil of the corporation and hold the shareholder personally liable. Id. at 651. The trial court,
however, dismissed the claims. Id. at 651-652. With regard to the claim for “piercing the
corporate veil,” the court held that it was not a separate cause of action, so it could not be
maintained without an underlying claim. Id. at 652. On appeal, this Court held that although
“piercing the corporate veil is merely a remedy to be applied in certain limited circumstances,”
“plaintiffs were entitled to bring a new action in an attempt to enforce the prior judgment against
[the shareholder].” Gallagher, 315 Mich. App. at 661-662. After examining other jurisdictions’
approaches to similar problems, this Court reasoned that it makes sense to impose liability on
individuals who were not parties of the underlying cause of action “because the fact-finder has
concluded that the individual so misused the corporation that it was unable to pay on the
outstanding judgment and an injustice would occur if the corporate form was not ignored.” Id. at
664. This Court also stated that “when a judgment already exists against a corporate entity, an
additional cause of action is not needed to impose liability against a shareholder or officer if a
court finds the necessary facts to pierce the corporate veil.” Id. at 665. This pronouncement,
taken out of context, suggests that a new cause of action is not necessary if a court can make
findings necessary to pierce the corporate veil. It arguably provides some support for the lower
court’s action of allowing discovery against Radzwion to see if such a claim could be
substantiated. However, this pronouncement was made after the Court discussed cases in which
the individual had been named as a party in the lawsuit and was found not personally liable, but

                                               -3-
the facts from the lawsuit nonetheless indicated that there was a basis for piercing the corporate
veil. It does not have any application here where Radzwion was never named as a party and
where there is no indication that any evidence from the lawsuit leading to the underlying
judgment would have supported piercing the corporate veil.

         Based on Green and Gallagher, the procedure the Mudges are pursuing in this case is
improper because they did not join Radzwion in their original suit and, in any event, did not
allege or establish facts necessary to pierce the corporate veil in their original suit. They have
not brought a new suit to collect on their judgment through which they could try to establish
these necessary facts. See Green v Ziegelman, 310 Mich. App. 436, 457; 873 NW2d 794 (2015)
(stating that whether the corporate veil should or should not be pierced is dependent on the
totality of the circumstances). Therefore, under the present circumstances, the trial court abused
its discretion by not quashing the subpoena as it pertained to Radzwion in his individual
capacity.

        Reversed and remanded for further proceedings consistent with this opinion. We do not
retain jurisdiction. Defendant, as the prevailing party, may tax costs. MCR 7.219(A).

                                                            /s/ Douglas B. Shapiro
                                                            /s/ Michael J. Kelly
                                                            /s/ Colleen A. O'Brien




                                               -4-